PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Milcheck					    :				    
	
Application No.  16/858,597
:	DECISION ON PETITION
Filed:   April 25, 2020
:
Attorney Docket No. milcheck2020.0002


This is a decision on the petition under 37 CFR 1.181(a) filed on August 20, 2021, to withdraw the holding of abandonment.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned on March 2, 2021, after no reply was received to the non-final Office action mailed December 1, 2020, which set a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. No response was received within the allowable period and the application became abandoned on March 2, 2021.  A Notice of Abandonment was mailed on June 14, 2021.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c) of the Manual of Patent Examining Procedure that requires the following:

	2.    Showing of Nonreceipt Required of a Pro Se Applicant 

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other 

 In view of the statements and explanation of applicant’s system and process for keeping of abreast of responses due in the USPTO filed on August 20, 2021, applicant has made a sufficient showing that Notice to File Missing Parts of Nonprovisional Application mailed September 4, 2020 was not received.1  It is concluded that petitioner has met the burden of proof as established by Section 711.03(c)(II) of the MPEP.  The holding of abandonment is, therefore, withdrawn.

The application is being directed to Technology Center GAU 1771, for further processing including consideration of the reply to the non-final Office action filed on August 20, 2021. 

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Questions regarding further processing of this application must be directed to the Technology Center at (571) 272-1700.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
        
            
    

    
        1 In addition to the methods described in the instant petition, applicant is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm or corporation and will not have an extensive docketing system.  However, it is reasonable to expect that applicant will keep a simple log or calendar in which applicant records the date and kind of correspondence sent to the USPTO and received from the USPTO. The absence of the notation of the notice from applicant’s log would support that the communication was not received. Maintaining such a log will serve as prima facie evidence that correspondence sent by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137(a) to revive and abandoned application and paying the petition fee under 37 CFR 1.17(m).